DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 24 and 33 are objected to because of the following informalities: 
Line 5 of claim 24 and line 6 of claim 33 contain a period at the end of the claim.  A claim may only be a single sentence.  It appears that improper punctuation has been used in the claim language.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Athsani et al (US 20090102859 A1).

With respect to claim 21, Athsani discloses a computer-implemented method, comprising: 
receiving a first selection of a first component configured to perform processing with regard to a first type of object represented in image data, the first component selected from a plurality of components including the first component and a second component configured to perform processing with regard to a second type of object represented in image data (Athsani discloses wherein a captured image may contain multiple objects, wherein the objects may be of different types; see Par.[0029], wherein one of a plurality of modules or “components” #102,104,106 may be selected by a user; see Par.[0034], based on the object type in order to provide different types of information regarding the object, such as contextual information, decision support information or action information, see Par.[0030-0033]);
receiving first image data (Par.[0029] UAR server #101 receives first image data #110 from a mobile device #108); 
determining the first image data is associated with the first selection (Par.[0041]; the UAR modes “encyclopedia”, “decision support”, and “action mode” may be overlaid the displayed image for selection of a mode by the user, wherein the selected mode is associated with the captured image); 
Par.[0042] object recognition technology may be used to identify objects within the image, wherein data regarding the  identified object is sent to a selected component for information retrieval); 
receiving, from the first component, first data corresponding to a first object of the first type represented in the first image data (Par.[0043] each selected mode or “component” may obtain information data regarding the object and present the information data to the user); 
causing a representation of the first data to be presented (Par.[0045][0050][0054] each mode may present an overlaid image regarding the information data to the user); 
receiving an input corresponding to the first data (Par.[0046] in encyclopedia mode a user may input search filter options to retrieve an updated search including second data regarding the object; Par.[0051] in decision mode a user may request additional information that provides second data; Par.[0053-0054] in action mode a user may select a link that provides addition second data such as an interface for choosing additional options); and 
causing second data related to the input to be output (Par.[0045][0050][0054] each mode comprising overlaying information in a display for output to the user, including the “second information” in each mode).

With respect to claim 22, Athsani discloses the computer-implemented method of claim 21, further comprising: receiving a second selection of the second component configured to perform processing with regard to the second type of object represented in image data; receiving second image data; determining the second image data is Athsani discloses wherein a captured image may contain multiple objects, wherein the objects may be of different types; see Par.[0029], wherein one of a plurality of modules or “components” #102,104,106 may be selected by a user; see Par.[0034], based on the object type in order to provide different types of information regarding the object, such as contextual information, decision support information or action information, see Par.[0030-0033], hence a user selecting a second mode of operation such as the “decision support” mode for a second object in the image is a second selection of a second component configured to perform processing regarding a second type of object).

With respect to claim 23, Athsani discloses the computer-implemented method of claim 22, further comprising: receiving the first image data from a first device associated with a first camera; receiving the second image data from a second device associated with a second camera; and determining the second image data is associated with the second selection (Par.[0069][0071-0072] images/video may be captured by camera located on a plurality of devices, such as wearable goggles, computers (desktop, laptop), handheld computing devices (PDA’s) and cellphones; wherein the UAR services may be handled by a server #803 shown in figure 8, see Par.[0073], such that first and second image data may be received by first and second cameras located on first and second devices #802,803,804,806).

Athsani discloses wherein a captured image may contain multiple objects, wherein the objects may be of different types; see Par.[0029], wherein one of a plurality of modules or “components” #102,104,106 may be selected by a user; see Par.[0034], based on the object type in order to provide different types of information regarding the object, such as contextual information, decision support information or action information, see Par.[0030-0033], furthermore a user may select with a first selection a first operating mode or “component” such as the encyclopedia mode, then make a second selection a second operating mode or “component” such as a decision support mode regarding a second type of object in the image data, as diagramed in figure 2, Par.[0043]).

With respect to claim 25, Athsani discloses the computer-implemented method of claim 24, wherein the representation of the first data is presented using a device during a same time period that the representation of the second data is presented using the device (figs.7D-F provide a presentation of the first and second data on mobile phone device, both the first and second data are presented duration an arbitrary time period).

With respect to claim 26, Athsani discloses the computer-implemented method of claim 21, further comprising: causing a user interface of a device to display a first selection option corresponding to the first component and a second selection option corresponding to the second component (fig.7C; Par.[0041] the interface of mobile device shown in fig 7C displays the selectable modes/components “720a-c”).

With respect to claim 27, Athsani discloses the computer-implemented method of claim 21, wherein the first component is configured to identify a representation of the first object in image data (Par.[0042] object recognition technology may be used to identify objects within the image, wherein data regarding the  identified object is sent to a selected component for information retrieval).

With respect to claim 28, Athsani discloses the computer-implemented method of claim 21, wherein the first data corresponds to a first user-selectable function and the method further comprises causing the first user-selectable function to be initiated (each mode comprises a user-selectable function corresponding to the first data; for example: Par.[0046] in encyclopedia mode a user may input search filter options to retrieve an updated search including second data regarding the object; Par.[0051] in decision mode a user may request additional information that provides second data; Par.[0053-0054] in action mode a user may select a link that provides addition second data such as an interface for choosing additional options).

Par.[0034] as an example, in the contextual mode, a user may select web links according to an object in the first image data, such as a website to a restaurant; the selectable web link would only be enabled if the restaurant has a website).

With respect to claim 30, Athsani discloses a system, comprising: 
at least one processor; and 
at least one memory comprising instructions that, when executed by the at least one processor (Par.[0011] the invention of Athsani may be performed by a processor and memory), cause the system to: 
receive a first selection of a first component configured to perform processing with regard to a first type of object represented in image data, the first component selected from a plurality of components including the first component and a second component configured to perform processing with regard to a second type of object represented in image data (Athsani discloses wherein a captured image may contain multiple objects, wherein the objects may be of different types; see Par.[0029], wherein one of a plurality of modules or “components” #102,104,106 may be selected by a user; see Par.[0034], based on the object type in order to provide different types of information regarding the object, such as contextual information, decision support information or action information, see Par.[0030-0033]); 
Par.[0029] UAR server #101 receives first image data #110 from a mobile device #108); 
determine the first image data is associated with the first selection (Par.[0041]; the UAR modes “encyclopedia”, “decision support”, and “action mode” may be overlaid the displayed image for selection of a mode by the user, wherein the selected mode is associated with the captured image); 
send the first image data to the first component (Par.[0042] object recognition technology may be used to identify objects within the image, wherein data regarding the  identified object is sent to a selected component for information retrieval); 
receive, from the first component, first data corresponding to a first object of the first type represented in the first image data (Par.[0043] each selected mode or “component” may obtain information data regarding the object and present the information data to the user); 
cause a representation of the first data to be presented (Par.[0045][0050][0054] each mode may present an overlaid image regarding the information data to the user); 
receive an input corresponding to the first data (Par.[0046] in encyclopedia mode a user may input search filter options to retrieve an updated search including second data regarding the object; Par.[0051] in decision mode a user may request additional information that provides second data; Par.[0053-0054] in action mode a user may select a link that provides addition second data such as an interface for choosing additional options); and 
Par.[0045][0050][0054] each mode comprising overlaying information in a display for output to the user, including the “second information” in each mode).

With respect to claim 31, Athsani discloses the system of claim 30, wherein the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to: receive a second selection of the second component configured to perform processing with regard to the second type of object represented in image data; receive second image data; determine the second image data is associated with the second selection; and send the second image data to the second component (Athsani discloses wherein a captured image may contain multiple objects, wherein the objects may be of different types; see Par.[0029], wherein one of a plurality of modules or “components” #102,104,106 may be selected by a user; see Par.[0034], based on the object type in order to provide different types of information regarding the object, such as contextual information, decision support information or action information, see Par.[0030-0033], hence a user selecting a second mode of operation such as the “decision support” mode for a second object in the image is a second selection of a second component configured to perform processing regarding a second type of object).

With respect to claim 32, Athsani discloses the system of claim 31, wherein the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to: receive the first image data from a first Par.[0069][0071-0072] images/video may be captured by camera located on a plurality of devices, such as wearable goggles, computers (desktop, laptop), handheld computing devices (PDA’s) and cellphones; wherein the UAR services may be handled by a server #803 shown in figure 8, see Par.[0073], such that first and second image data may be received by first and second cameras located on first and second devices #802,803,804,806).

With respect to claim 33, Athsani discloses the system of claim 30, wherein the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to: receive a second selection of the second component configured to perform processing with regard to the second type of object represented in image data; determine the first image data is associated with the second selection; send the first image data to the second component; receive, from the second component, second data corresponding to a second object of the second type represented in the first image data; and cause a representation of the second data to be presented (Athsani discloses wherein a captured image may contain multiple objects, wherein the objects may be of different types; see Par.[0029], wherein one of a plurality of modules or “components” #102,104,106 may be selected by a user; see Par.[0034], based on the object type in order to provide different types of information regarding the object, such as contextual information, decision support information or action information, see Par.[0030-0033], furthermore a user may select with a first selection a first operating mode or “component” such as the encyclopedia mode, then make a second selection a second operating mode or “component” such as a decision support mode regarding a second type of object in the image data, as diagramed in figure 2, Par.[0043]).

With respect to claim 34, Athsani discloses the system of claim 33, wherein the representation of the first data is presented using a device during a same time period that the representation of the second data is presented using the device (figs.7D-F provide a presentation of the first and second data on mobile phone device, both the first and second data are presented duration an arbitrary time period).

With respect to claim 35, Athsani discloses the system of claim 30, wherein the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to: cause a user interface of a device to display a first selection option corresponding to the first component and a second selection option corresponding to the second component (fig.7C; Par.[0041] the interface of mobile device shown in fig 7C displays the selectable modes/components “720a-c”).

With respect to claim 36, Athsani discloses the system of claim 30, wherein the first component is configured to identify a representation of the first object in image data (Par.[0042] object recognition technology may be used to identify objects within the image, wherein data regarding the  identified object is sent to a selected component for information retrieval).

With respect to claim 37, Athsani discloses the system of claim 30, wherein the first data corresponds to a first user-selectable function and the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to cause the first user-selectable function to be initiated (each mode comprises a user-selectable function corresponding to the first data; for example: Par.[0046] in encyclopedia mode a user may input search filter options to retrieve an updated search including second data regarding the object; Par.[0051] in decision mode a user may request additional information that provides second data; Par.[0053-0054] in action mode a user may select a link that provides addition second data such as an interface for choosing additional options).

With respect to claim 38, Athsani discloses the system of claim 37, wherein the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to: determine that the first user-selectable function is enabled with respect to a source of the first image data (Par.[0034] as an example, in the contextual mode, a user may select web links according to an object in the first image data, such as a website to a restaurant; the selectable web link would only be enabled if the restaurant has a website).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Spivack (US 20130293580 A1) discloses a method for selecting targets in an augmented reality environment. 
Holzschneider et al (US 20150227557 A1) discloses a method for image-feature-based recognition. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R KURR whose telephone number is (571)270-5981.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


JASON R. KURR
Primary Examiner
Art Unit 2654



/JASON R KURR/Primary Examiner, Art Unit 2654